     Case 3:21-cv-00305-K-BK Document 4 Filed 02/17/21               Page 1 of 6 PageID 12



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

RICO CORTEZ DUKES,                               §
               PLAINTIFF,                        §
                                                 §
V.                                               §   CIVIL CASE NO. 3:21-CV-305-K-BK
                                                 §
TAVARA LEE, ET AL.,                              §
                DEFENDANTS.                      §


                    FINDINGS, CONCLUSIONS AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

        Pursuant to 28 U.S.C. § 636(b) and Special Order 3, this case was referred to the United

States magistrate judge for case management, including the issuance of findings and a

recommended disposition where appropriate. Upon review of the relevant pleadings and

applicable law, this action should be summarily DISMISSED WITHOUT PREJUDICE for

lack of jurisdiction.

        I.      BACKGROUND

        Rico Cortez Dukes, a Dallas resident, filed a pro se criminal complaint against Tasheba

or Tavara Lee and Gladys M. Smith. Doc. 2 at 1. He asserts that Lee and Smith entered into a

“CONSPRICAY TO MURDER,” in violation of 18 U.S.C. § 1117 and RICO statutes. Doc. 2 at

1; Doc. 2-1 at 2. From what the Court can glean from his complaint, Dukes requests that Lee

and Smith be arrested and indicted for the alleged murder of his cousin, George Calvin Lee, Jr.

Doc. 2 at 1-2. He also requests that a warrant for their arrest be issued. Doc. 2-1 at 1 (enclosing

with the complaint an Arrest Warrant for Lee and Smith for the offense of “conspricay [sic] to

murder November 26, 2010 and August 10 2018”).
     Case 3:21-cv-00305-K-BK Document 4 Filed 02/17/21                Page 2 of 6 PageID 13



          Dukes avers in toto:

          RICO DUKES IS THE VICTIM WITNESSES AND FEDERAL ATTORNEY
          THAT THE CRIME WAS DONE UPON GEORGE CALVIN LEE JR IS THE
          YOUNGER COUSIN OF RICO DUKES AND THE YOUNGER BROTHER OF
          TAVARA LEE GLADYS M SMITH IS THE MOTHER OF RICO DUKES TWIN
          DAUGHTERS. GLADYS IS ALSO THE FIRST COUSIN OF ONE OF THE
          PERSONS WHO HELPED CARRY OUT THE GOVERNMENT MURDER
          PLOT. ALL EVIDENCE LIES WITH THE PLANTIFF IN REGARDS TO THE
          ALLEGATIONS ALLEGED. AUDIO CONFESSIONS/GOVERNMENT.
          DOCUMENTS OF PLANTIFF PUBLISHED AS DECEASED

Doc. 2 at 2 (all caps in original).

          Obviously, Dukes is no stranger to the federal courts. A review of the Public Access to

Courts Electronic Records (PACER)1 reflects that he is a serial litigator, having filed over 25

cases since 2017 in the Northern and the Eastern Districts of Texas. At least 18 of those cases

have been dismissed with prejudice as frivolous or for failure to state a claim. Dukes v. Federal

Reserve Central Bank, 3:17- CV-2510 (N.D. Tex. Oct. 30, 2017); Dukes v. United States Patten

Trademack Office, 3:17-CV-2508-G-BK (N.D. Tex. Nov. 20, 2017); Dukes v. Dallas Municipal

Court, 3:17-CV-2168 (N.D. Tex. Nov. 20, 2017); Dukes v. Rothschild, 3:17-CV-2507-D (N.D.

Tex. Nov. 27, 2017); Dukes v. Whitehouse, 3:17-CV-2509-D-BH (N.D. Tex. Dec. 27, 2017);

Dukes v. Hatch, 3:17-CV-2065 (N.D. Tex. May 4, 2020); Dukes v. Roman Empire, 3:17-CV-

2834 (N.D. Tex. Dec. 27, 2017); Dukes v. Internal Revenue Service, 3:17-CV-2306 (N.D. Tex.

Oct. 10, 2017); Dukes v. Duke Mehal Rockefeller, 3:17-CV-2304 (N.D. Tex. Nov. 3, 2017);

Dukes v. Ramirez, 3:17-CV-2303 (N.D. Tex. Dec. 22, 2017); Dukes v. Connecticut, 3:17-CV-

2270 (N.D. Tex. Sep. 27, 2017); Dukes v. Feil, 3:17-CV-2171 (N.D. Tex. Nov. 30, 2017); Dukes

v. Caddo Courthouse, 3:17-CV-2170 (N.D. Tex. Sep. 19, 2017); Dukes v. Trump, 3:17-CV-2167



1
    PACER is available at https://pacer.login.uscourts.gov.

                                             Page 2 of 6
    Case 3:21-cv-00305-K-BK Document 4 Filed 02/17/21                  Page 3 of 6 PageID 14



(N.D. Tex. Dec. 11, 2017); Dukes v. Denton County Court, 3:17-CV-2066 (N.D. Tex. Oct. 31,

2017); Dukes v. United States of America, 3:17-CV-2063 (N.D. Tex. Sep. 6, 2017); Dukes v.

United States of America, 3:17-CV-1657 (N.D. Tex. Oct. 10, 2017); Dukes v. Shanklin, 4:19-

CV-242 (E.D. Tex. Jan. 26, 2020).

       Upon review, the Court concludes that subject matter jurisdiction is lacking. Thus, this

action should be dismissed sua sponte. Further, based on Dukes’ abusive filing history, he

should be barred from filing further actions in this Court.2

       II.     ANALYSIS

       The Court should always examine, sua sponte, if necessary, the threshold question of

whether it has subject matter jurisdiction. System Pipe & Supply, Inc. v. M/V Viktor

Kurnatovsky, 242 F.3d 322, 324 (5th Cir. 2001); Fed. R. Civ. P. 12(h)(3) (“If the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.”). Unless otherwise provided by statute, a federal district court has subject matter

jurisdiction over (1) a federal question arising under the Constitution, a federal law, or a treaty,

see 28 U.S.C. § 1331, or (2) a case where there is complete diversity of citizenship between

parties and the matter in controversy exceeds $75,000, see 28 U.S.C. § 1332. “Under the well-

pleaded complaint rule, ‘a federal court has original or removal jurisdiction only if a federal

question appears on the face of the plaintiff’s well-pleaded complaint; generally, there is no

federal jurisdiction if the plaintiff properly pleads only a state law cause of action.’” Gutierrez v.

Flores, 543 F.3d 248, 251-52 (5th Cir. 2008).



2
  Although Dukes did not pay the filing fee or file a motion to proceed in forma pauperis, it is
more efficient to dismiss the complaint than to require compliance with the Court’s filing
requirements.

                                             Page 3 of 6
    Case 3:21-cv-00305-K-BK Document 4 Filed 02/17/21                   Page 4 of 6 PageID 15



        The Court liberally construes Dukes’ complaint with all deference due a pro se litigant.

See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (noting pro se pleadings are “to be liberally

construed” and “held to less stringent standards than formal pleadings drafted by lawyers”); Cf.

FED. R. CIV. P. 8(e) (“Pleadings must be construed so as to do justice.”). Even under this most

liberal construction, however, Dukes has not alleged facts that establish federal question

jurisdiction.

        To the extent Dukes seeks to file a criminal complaint and allege criminal law violations

in this Court, his request lacks any legal basis and, thus, cannot support a federal cause of action.

Criminal statutes do not create a private right of action. For a private right of action to exist

under a criminal statute, there must be “a statutory basis for inferring that a civil cause of action

of some sort lay in favor of someone.” Cort v. Ash, 422 U.S. 66, 79 (1975), overruled in part by

Touche Ross & Co. v. Redington, 442 U.S. 560 (1979); see Suter v. Artist M., 503 U.S. 347, 363

(1992) (concluding that the party seeking to imply a private right of action bears the burden to

show that Congress intended to create one). Here, Dukes has pled nothing that would even come

close to meeting that burden. Moreover, “decisions whether to prosecute or file criminal charges

are generally within the prosecutor’s discretion, and, as a private citizen, [the plaintiff] has no

standing to institute a federal criminal prosecution and no power to enforce a criminal statute.”

Gill v. Texas, 153 F. App’x 261, 262-63 (5th Cir. 2005). 3




3
 Even if liberally construed as alleging a civil claim, Dukes complaint indicates the parties are all
citizens of Texas and, as such, Plaintiff cannot rely on diversity of jurisdiction. See 28 U.S.C. §
1332; Doc. 2-1 at 2 (reflecting that Lee’s and Smith’s last known residence was in Dallas and
Arlington, Texas, respectively).


                                             Page 4 of 6
  Case 3:21-cv-00305-K-BK Document 4 Filed 02/17/21                    Page 5 of 6 PageID 16



       Accordingly, the complaint should be dismissed without prejudice for lack of subject

matter jurisdiction.

       III.    LEAVE TO AMEND

       Ordinarily, a pro se plaintiff should be granted leave to amend his complaint prior to

dismissal, but leave is not required when he has already pled his “best case.” Brewster v. Dretke,

587 F.3d 764, 767-68 (5th Cir. 2009). As discussed herein, Dukes’ claims are fatally infirm and

not amenable to cure through amendment. Thus, the Court concludes that granting leave to

amend under these circumstances would be futile and cause needless delay.

       IV.     IMPOSITION OF SANCTIONS

       The Federal courts have the inherent authority “to protect the efficient and orderly

administration of justice and . . . to command respect for the court’s orders, judgments,

procedures, and authority,” In re Stone, 986 F.2d 898, 902 (5th Cir. 1993), and sanctions may be

appropriate when, as here, a pro se litigant has a history of submitting multiple frivolous claims.

Mendoza v. Lynaugh, 989 F.2d 191, 195-97 (5th Cir. 1993); Fed. R. Civ. P. 11(b)(2)&(c)(1)

(authorizing sanctions against pro se litigants). Pro se litigants have “no license to harass others,

clog the judicial machinery with meritless litigation, and abuse already overloaded court

dockets.” Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir.1986). Moreover,

litigants who abuse the judicial process are “not entitled to sue and appeal without paying the

normal filing fees—indeed, are not entitled to sue and appeal, period.” Free v. United States,

879 F.2d 1535, 1536 (7th Cir. 1989); In re Stone, 986 F.2d 898, 902 (5th Cir. 1993).

       Based on Dukes’ filing history and his pattern of filing frivolous, vexatious actions, he

should be barred from filing future actions in forma pauperis in this Court. Dukes should also be

warned that persistent, unwarranted filings may result in the loss of electronic filing privileges.

                                            Page 5 of 6
  Case 3:21-cv-00305-K-BK Document 4 Filed 02/17/21                      Page 6 of 6 PageID 17



        V.      CONCLUSION

        For the foregoing reasons, it is recommended that Dukes’ criminal complaint be

DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction. Fed. R. Civ. P.

12(h)(3).

        Further, it is recommended that Dukes be BARRED from filing future actions in forma

pauperis and that he be WARNED that persistent, unwarranted filings in this and other cases

may result in the loss of electronic filing privileges.

        Pending review of this recommendation by the District Judge, the Clerk of the Court is

DIRECTED NOT TO ISSUE any arrest warrant in connection with this case.

        SO RECOMMENDED on February 17, 2021.




                            INSTRUCTIONS FOR SERVICE AND
                          NOTICE OF RIGHT TO APPEAL/OBJECT

A copy of this report and recommendation will be served on all parties in the manner provided by
law. Any party who objects to any part of this report and recommendation must file specific
written objections within 14 days after being served with a copy. See 28 U.S.C. § 636(b)(1); FED.
R. CIV. P. 72(b). An objection must identify the finding or recommendation to which objection is
made, the basis for the objection, and the place in the magistrate judge’s report and
recommendation the disputed determination is found. An objection that merely incorporates by
reference or refers to the briefing before the magistrate judge is not specific. Failure to file specific
written objections will bar the aggrieved party from appealing the factual findings and legal
conclusions of the magistrate judge that are accepted or adopted by the district court, except upon
grounds of plain error. See Douglass v. United Services Automobile Ass’n, 79 F.3d 1415, 1417
(5th Cir. 1996), modified by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending the time
to file objections to 14 days).


                                              Page 6 of 6
